DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

The primary reason for allowance for claims 1, 8, 15 is the inclusion of the limitations, “executing a virtualization layer that manages execution of virtual machines on the processing hardware, each virtual machine comprising a respective virtual processor and a respective guest operating system; recording a first execution trace of a first virtual machine, including (i) recording identifiers of a plurality of first deterministic guest instructions executed by the first virtual machine during execution tracing, and their respective inputs; (ii) recording side-effects of one or more first non-deterministic guest instructions executed by the first virtual machine during execution tracing; and (iii) recording a first ordering marker corresponding to a determination that a first orderable event occurred during execution of a guest instruction executed by the first virtual machine during execution tracing; and recording a second execution trace of a second 
Marron et al. (US 20150378870 A1) teaches “The system has a processor and a memory that includes a managed runtime system. The managed runtime system includes an execution component that executes a managed program component. A time travel debugger component records a sequence of a live-object snapshot of program states during execution of the managed program component. The live-object snapshot includes live objects from a heap in the memory and replays a portion of the execution of the managed program component based upon the live-object snapshots… The efficient forward and reverse execution is performed during replay that enables the debugging tools. The live objects are written to the live-object snapshot without performing a copying traversal of the live objects in the heap. The write barrier component tracks the older generation objects that are modified, since a last live-object snapshot in the sequence. The visiting and serializing long-lived objects multiple times are avoided. The long-lived objects are unmodified, since the last live-object snapshot need not be serialized in a current snapshot…", however, it does not teach the claim limitations above.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        03/01/2021